Case 5:17-cv-02514-JGB-SHK Document 193-11 Filed 09/27/19 Page 1 of 4 Page ID
                                  #:2376




                    EXHIBIT 11
Case 5:17-cv-02514-JGB-SHK Document 193-11 Filed 09/27/19 Page 2 of 4 Page ID
                                  #:2377
Case 5:17-cv-02514-JGB-SHK Document 193-11 Filed 09/27/19 Page 3 of 4 Page ID
                                  #:2378
Case 5:17-cv-02514-JGB-SHK Document 193-11 Filed 09/27/19 Page 4 of 4 Page ID
                                  #:2379
